 


114 HR 5041 IH: To prohibit the National Science Foundation from conducting a study to determine which facets of social interaction about politics are most stress inducing, for which kinds of people, and in which contexts.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5041 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To prohibit the National Science Foundation from conducting a study to determine which facets of social interaction about politics are most stress inducing, for which kinds of people, and in which contexts. 
 
 
1.ProhibitionThe National Science Foundation shall not use or provide to others funds for conducting a study to determine which facets of social interaction about politics are most stress inducing, for which kinds of people, and in which contexts.   